DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 September 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,361,323 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent No 11,361,323 anticipate or render obvious each of claims 1-21 of the Instant Application as set forth in the table below:
Instant Application 
US Patent No. 11,361,323
1. A method comprising:








accessing, by a central database system, a third-party system API for use in provisioning a user account;
translating, by the central database system, information associated with an employee using a machine learned model configured to convert the information based on information requirements associated with the accessed API;



requesting, by the central database system via the accessed API, the third-party system provision a user account corresponding to the employee using the translated information;
receiving, by the central database system, credentials of the provisioned user account from the third-party system; and
providing, by the central database system, the received credentials to the employer.  

1. A method comprising:
training, by a central database system, a machine-learned model using information representative of historical provisioning of user accounts with one or more third-party systems;
receiving, by the central database system, information associated with an employee from an employer;
accessing, by the central database system, a third-party system API for use in provisioning a user account;
translating, by the central database system, the received information using the machine learned model, the machine-learned model trained to identify information requirements associated with the accessed API and to convert the received information for entry into one or more fields of the API based on the identified information requirements;
requesting, by the central database system via the accessed API, the third-party system provision a user account corresponding to the employee using the translated received information;
receiving, by the central database system, credentials of the provisioned user account from the third-party system; and
providing, by the central database system, the received credentials to the employer.
2. The method of claim 1, wherein the user account comprises a cloud services account operated by the third-party system.  

2. The method of claim 1, wherein the user account comprises a cloud services account operated by the third-party system.

3. The method of claim 1, wherein the machine learned model is 
trained using information representative of historical provisioning of user accounts with one or more third-party systems.  

1. A method comprising:
training, by a central database system, a machine-learned model using information representative of historical provisioning of user accounts with one or more third-party systems;
…

4. The method of claim 3, wherein the machine learned model is trained by identifying fields of APIs associated with the historical provisioning of user accounts, by identifying information associated with employees, by identifying information entered into the identified fields, and by determining a correlation between the information associated with employees and the information entered into the identified fields.  

3. The method of claim 1, wherein the machine learned model is trained by identifying fields of APIs associated with the historical provisioning of user accounts, by identifying information associated with employees, by identifying information entered into the identified fields, and by determining a correlation between the information associated with employees and the information entered into the identified fields.

5. The method of claim 4, further comprising determining an information type corresponding to each identified API field and determining a portion of the identified information associated with employees corresponding to the determined information type.  

4. The method of claim 3, further comprising determining an information type corresponding to each identified API field and determining a portion of the identified information associated with employees corresponding to the determined information type.

6. The method of claim 3, wherein the machine learned model is trained to identify one or more information translation operations performed during the historical provisioning.  

5. The method of claim 1, wherein the machine learned model is trained to identify one or more information translation operations performed during the historical provisioning.

7. The method of claim 1, wherein the machine learned model is configured to identify a correlation between a portion of the information and one or more fields of the API.  

6. The method of claim 1, wherein the machine learned model is configured to identify a correlation between a portion of the received information and each one of the one or more fields of the API.

8. The method of claim 1, wherein the machine learned model is configured to identify additional information associated with the employee needed to provision the user account, and wherein the machine learned model accesses the identified additional information from a source external to the central database system.  

8. The method of claim 1, wherein the machine learned model is configured to identify additional information associated with the employee needed to provision the user account, and wherein the machine learned model accesses the identified additional information from a source external to the central database system.

9. The method of claim 1, wherein the machine learned model is configured to identify additional information associated with the employee needed to provision the user account, and wherein the central database system is configured to request the identified additional information from the employer.  

9. The method of claim 1, wherein the machine learned model is configured to identify additional information associated with the employee needed to provision the user account, and wherein the central database system is configured to request the identified additional information from the employer.

10. The method of claim 1, wherein the machine learned model is configured to translate the information before receiving a request from the employee to provision the user account.  

10. The method of claim 1, wherein the machine learned model is configured to translate the received information before receiving a request from the employee to provision the user account.

11. A system comprising:
a hardware processor; and
a non-transitory computer-readable storage medium storing executable instructions that, when executed by the hardware processor, cause the hardware processor to perform steps comprising:






accessing, by a central database system, a third-party system API for use in provisioning a user account;
translating, by the central database system, information associated with an employee using a machine learned model configured to convert the information based on information requirements associated with the accessed API;

requesting, by the central database system via the accessed API, the third-party system provision a user account corresponding to the employee using the translated information;
receiving, by the central database system, credentials of the provisioned user account from the third-party system; and
providing, by the central database system, the received credentials to the employer.  

11. A system comprising:
a hardware processor; and
a non-transitory computer-readable storage medium storing executable instructions that, when executed by the hardware processor, cause the hardware processor to perform steps comprising:
training a machine-learned model using information representative of historical provisioning of user accounts with one or more third-party systems;
receiving information associated with an employee from an employer;
accessing a third-party system API for use in provisioning a user account;

translating the received information using the machine learned model, the machine-learned model trained to identify information requirements associated with the accessed API and to convert the received information for entry into one or more fields of the API based on the identified information requirements;
requesting, via the accessed API, the third-party system provision a user account corresponding to the employee using the translated received information;

receiving credentials of the provisioned user account from the third-party system; and
providing the received credentials to the employer.

The patented system of claim 11 does not disclose performing the claimed steps by a central database as required by claim 11 of the Instant Application. However, the method of claim 1 does disclose performing the claimed steps by a central database system as set forth above. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of claim 11, which performs steps nearly identical to that of the method of claim 1, to also perform the method steps of claim 1 and its dependent claims 2-10. Said artisan would have been motivated to do so in order to implement the claimed methods on a system, as is common practice in the art, with a reasonable expectation of success.

12. The system of claim 11, wherein the user account comprises a cloud services account operated by the third-party system.  

2. The method of claim 1, wherein the user account comprises a cloud services account operated by the third-party system.

13. The system of claim 11, wherein the machine learned model is 
trained using information representative of historical provisioning of user accounts with one or more third-party systems.  

11. A system comprising:
…
training a machine-learned model using information representative of historical provisioning of user accounts with one or more third-party systems;

14. The system of claim 13, wherein the machine learned model is trained by identifying fields of APIs associated with the historical provisioning of user accounts, by identifying information associated with employees, by identifying information entered into the identified fields, and by determining a correlation between the information associated with employees and the information entered into the identified fields.  

3. The method of claim 1, wherein the machine learned model is trained by identifying fields of APIs associated with the historical provisioning of user accounts, by identifying information associated with employees, by identifying information entered into the identified fields, and by determining a correlation between the information associated with employees and the information entered into the identified fields.

15. The system of claim 14, further comprising determining an information type corresponding to each identified API field and determining a portion of the identified information associated with employees corresponding to the determined information type.  

4. The method of claim 3, further comprising determining an information type corresponding to each identified API field and determining a portion of the identified information associated with employees corresponding to the determined information type.

16. The system of claim 13, wherein the machine learned model is trained to identify one or more information translation operations performed during the historical provisioning.  
5. The method of claim 1, wherein the machine learned model is trained to identify one or more information translation operations performed during the historical provisioning

17. The system of claim 11, wherein the machine learned model is configured to identify a correlation between a portion of the information and one or more fields of the API.  

6. The method of claim 1, wherein the machine learned model is configured to identify a correlation between a portion of the received information and each one of the one or more fields of the API.

18. The system of claim 11, wherein the machine learned model is configured to identify additional information associated with the employee needed to provision the user account, and wherein the machine learned model accesses the identified additional information from a source external to the central database system.  

8. The method of claim 1, wherein the machine learned model is configured to identify additional information associated with the employee needed to provision the user account, and wherein the machine learned model accesses the identified additional information from a source external to the central database system.

19. The system of claim 11, wherein the machine learned model is configured to identify additional information associated with the employee needed to provision the user account, and wherein the central database system is configured to request the identified additional information from the employer.  

9. The method of claim 1, wherein the machine learned model is configured to identify additional information associated with the employee needed to provision the user account, and wherein the central database system is configured to request the identified additional information from the employer.

20. The system of claim 11, wherein the machine learned model is configured to translate the information before receiving a request from the employee to provision the user account.  

10. The method of claim 1, wherein the machine learned model is configured to translate the received information before receiving a request from the employee to provision the user account.

21. 

A non-transitory computer-readable storage medium storing executable instructions that, when executed by a hardware processor, causes the hardware processor to perform steps comprising:






accessing, by a central database system, a third-party system API for use in provisioning a user account;
translating, by the central database system, information associated with an employee using a machine learned model configured to convert the information based on information requirements associated with the accessed API;


requesting, by the central database system via the accessed API, the third-party system provision a user account corresponding to the employee using the translated information;
receiving, by the central database system, credentials of the provisioned user account from the third-party system; and
providing, by the central database system, the received credentials to the employer.  

11. A system comprising:
a hardware processor; and
a non-transitory computer-readable storage medium storing executable instructions that, when executed by the hardware processor, cause the hardware processor to perform steps comprising:
training a machine-learned model using information representative of historical provisioning of user accounts with one or more third-party systems;
receiving information associated with an employee from an employer;
accessing a third-party system API for use in provisioning a user account;

translating the received information using the machine learned model, the machine-learned model trained to identify information requirements associated with the accessed API and to convert the received information for entry into one or more fields of the API based on the identified information requirements;
requesting, via the accessed API, the third-party system provision a user account corresponding to the employee using the translated received information;

receiving credentials of the provisioned user account from the third-party system; and
providing the received credentials to the employer.

The patented system of claim 11 does not disclose performing the claimed steps by a central database as required by claim 21 of the Instant Application. However, the method of claim 1 does disclose performing the claimed steps by a central database system as set forth above. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of claim 11, which performs steps nearly identical to that of the method of claim 1, to also perform the method steps of claim 1 and its dependent claims 2-10. Said artisan would have been motivated to do so in order to implement the claimed methods on a system, as is common practice in the art, with a reasonable expectation of success.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sallaka et al. (cited in IDS filed 09/14/2022)(US 2011/0197254), hereinafter Sallaka, in view of Choudhri (cited in IDS filed 09/14/2022)(US 2008/0168367 A1), hereinafter Choudhri.

As to claim 1, Sallaka discloses a method comprising:
accessing, by a central database system, a third-party system API for use in provisioning a user account (Fig. 1, #14, 26; Fig. 3, #82, 88; [0035]; [0055], Third-party APIs such as #82 and 88 in third-party applications 78 and 80 respectively are accessed via messages such as callback messages to facilitate provisioning of one or more user accounts in response to a provisioning request for a new employee.);
translating, by the central database system, information associated with an employee using  identified  information based on information requirements associated with the accessed API (Figs. 1-3; [0034]; [0056], The received information is translated into requests formulated for one or more third-party applications, e.g. email or database, to provision resources from those applications via their respective API interfaces. Interacting through those respective interfaces requires converting the received information to at least one field understandable by the application to enable requested provisioning.);
requesting, by the central database system via the accessed API, the third-party system provision a user account corresponding to the employee using the translated information ([0035]; [0040]; [0056], Provisioning requests are sent to the identified third-party applications via their respective APIs);
receiving, by the central database system, credentials of the provisioned user account from the third-party system ([0074]; [0075], Processed account information, i.e. credentials of the provisioned account, are received from the third-party application(s) and provided to the requestor, i.e. the employer using the HCM in the example of employee onboarding.); and
providing, by the central database system, the received credentials to the employer ([0074]; [0075], Processed account information, i.e. credentials of the provisioned account, are received from the third-party application(s) and provided to the requestor, i.e. the employer using the HCM in the example of employee onboarding.).  
Sallaka does not disclose translating, by the central database system, information associated with an employee using a machine learned model configured to convert the information based on information requirements associated with the accessed API. Although Sallaka does disclose that an administrator can add new callback functions so as to interface with newly added applications for provisioning requests ([0044]).
However, Choudhri discloses a machine learned model configured to identify information requirements associated with the accessed API ([0097]; [0098]) and configuring a source to work with the capabilities of a new device based on the learned API of the new device by converting the information of the source to work with the API ([0098], the source is configured to match the input capability of the API).
Before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Sallaka with the teachings of Choudhri by modifying Sallaka such that when a new application is added having its own API (Sallaka, Figs. 1, 3; [0044]), that the central database system (central provisioning module) includes a machine learned model configured to identify information requirements associated with the accessed API like Choudhri and to then use the machine learning model to translate and convert the received provisioning requests, and corresponding data therein associated with an employee, into provisioning requests commensurate with the API of the newly added application (Sallaka, [0044]; [0056]). Thus, as combined, rendering obvious “translating, by the central database system, information associated with an employee using a machine learned model configured to convert the information based on information requirements associated with the accessed API” as claimed. Said artisan would have been motivated to do so in order to enable the system of Sallaka to learn API input capabilities so as to enable self-configuration and reduce the need for manual actions (Choudhri, [0096]-[0098]).

As to claim 11, Sallaka discloses a system comprising:
a hardware processor ([0089]; [0090]); and
a non-transitory computer-readable storage medium storing executable instructions that, when executed by the hardware processor, cause the hardware processor to perform steps comprising ([0089]; [0090]):
accessing, by a central database system, a third-party system API for use in provisioning a user account (Fig. 1, #14, 26; Fig. 3, #82, 88; [0035]; [0055], Third-party APIs such as #82 and 88 in third-party applications 78 and 80 respectively are accessed via messages such as callback messages to facilitate provisioning of one or more user accounts in response to a provisioning request for a new employee.);
translating, by the central database system, information associated with an employee using  identified  information based on information requirements associated with the accessed API (Figs. 1-3; [0034]; [0056], The received information is translated into requests formulated for one or more third-party applications, e.g. email or database, to provision resources from those applications via their respective API interfaces. Interacting through those respective interfaces requires converting the received information to at least one field understandable by the application to enable requested provisioning.);
requesting, by the central database system via the accessed API, the third-party system provision a user account corresponding to the employee using the translated information ([0035]; [0040]; [0056], Provisioning requests are sent to the identified third-party applications via their respective APIs);
receiving, by the central database system, credentials of the provisioned user account from the third-party system ([0074]; [0075], Processed account information, i.e. credentials of the provisioned account, are received from the third-party application(s) and provided to the requestor, i.e. the employer using the HCM in the example of employee onboarding.); and
providing, by the central database system, the received credentials to the employer ([0074]; [0075], Processed account information, i.e. credentials of the provisioned account, are received from the third-party application(s) and provided to the requestor, i.e. the employer using the HCM in the example of employee onboarding.).  
Sallaka does not disclose translating, by the central database system, information associated with an employee using a machine learned model configured to convert the information based on information requirements associated with the accessed API. Although Sallaka does disclose that an administrator can add new callback functions so as to interface with newly added applications for provisioning requests ([0044]).
However, Choudhri discloses a machine learned model configured to identify information requirements associated with the accessed API ([0097]; [0098]) and configuring a source to work with the capabilities of a new device based on the learned API of the new device by converting the information of the source to work with the API ([0098], the source is configured to match the input capability of the API).
Before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Sallaka with the teachings of Choudhri by modifying Sallaka such that when a new application is added having its own API (Sallaka, Figs. 1, 3; [0044]), that the central database system (central provisioning module) includes a machine learned model configured to identify information requirements associated with the accessed API like Choudhri and to then use the machine learning model to translate and convert the received provisioning requests, and corresponding data therein associated with an employee, into provisioning requests commensurate with the API of the newly added application (Sallaka, [0044]; [0056]). Thus, as combined, rendering obvious “translating, by the central database system, information associated with an employee using a machine learned model configured to convert the information based on information requirements associated with the accessed API” as claimed. Said artisan would have been motivated to do so in order to enable the system of Sallaka to learn API input capabilities so as to enable self-configuration and reduce the need for manual actions (Choudhri, [0096]-[0098]).

As to claim 21, Sallaka discloses a non-transitory computer-readable storage medium storing executable instructions that, when executed by a hardware processor, causes the hardware processor to perform steps comprising ([0089]; [0090]):
accessing, by a central database system, a third-party system API for use in provisioning a user account (Fig. 1, #14, 26; Fig. 3, #82, 88; [0035]; [0055], Third-party APIs such as #82 and 88 in third-party applications 78 and 80 respectively are accessed via messages such as callback messages to facilitate provisioning of one or more user accounts in response to a provisioning request for a new employee.);
translating, by the central database system, information associated with an employee using  identified  information based on information requirements associated with the accessed API (Figs. 1-3; [0034]; [0056], The received information is translated into requests formulated for one or more third-party applications, e.g. email or database, to provision resources from those applications via their respective API interfaces. Interacting through those respective interfaces requires converting the received information to at least one field understandable by the application to enable requested provisioning.);
requesting, by the central database system via the accessed API, the third-party system provision a user account corresponding to the employee using the translated information ([0035]; [0040]; [0056], Provisioning requests are sent to the identified third-party applications via their respective APIs);
receiving, by the central database system, credentials of the provisioned user account from the third-party system ([0074]; [0075], Processed account information, i.e. credentials of the provisioned account, are received from the third-party application(s) and provided to the requestor, i.e. the employer using the HCM in the example of employee onboarding.); and
providing, by the central database system, the received credentials to the employer ([0074]; [0075], Processed account information, i.e. credentials of the provisioned account, are received from the third-party application(s) and provided to the requestor, i.e. the employer using the HCM in the example of employee onboarding.).  
Sallaka does not disclose translating, by the central database system, information associated with an employee using a machine learned model configured to convert the information based on information requirements associated with the accessed API. Although Sallaka does disclose that an administrator can add new callback functions so as to interface with newly added applications for provisioning requests ([0044]).
However, Choudhri discloses a machine learned model configured to identify information requirements associated with the accessed API ([0097]; [0098]) and configuring a source to work with the capabilities of a new device based on the learned API of the new device by converting the information of the source to work with the API ([0098], the source is configured to match the input capability of the API).
Before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Sallaka with the teachings of Choudhri by modifying Sallaka such that when a new application is added having its own API (Sallaka, Figs. 1, 3; [0044]), that the central database system (central provisioning module) includes a machine learned model configured to identify information requirements associated with the accessed API like Choudhri and to then use the machine learning model to translate and convert the received provisioning requests, and corresponding data therein associated with an employee, into provisioning requests commensurate with the API of the newly added application (Sallaka, [0044]; [0056]). Thus, as combined, rendering obvious “translating, by the central database system, information associated with an employee using a machine learned model configured to convert the information based on information requirements associated with the accessed API” as claimed. Said artisan would have been motivated to do so in order to enable the system of Sallaka to learn API input capabilities so as to enable self-configuration and reduce the need for manual actions (Choudhri, [0096]-[0098]).

As to claims 2 and 12, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Sallaka, as previously modified with Choudhri, discloses wherein the user account comprises a cloud services account operated by the third-party system (Sallaka, Fig. 1; [0022]).
Additionally, while the prior art discloses wherein the user account comprises a cloud services account operated by the third-party system, the fact that the account comprises a cloud services account is non-functional descriptive material and does not carry patentable weight. The claims do not utilize the fact that it is a cloud services account to perform any functionality specific to that type of data which would not occur to any other type of account data. As such, these features do not carry patentable weight and need not be taught by the prior art to reject the claim. See MPEP §2111.05.

As to claims 3 and 13, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Sallaka, as previously modified with Choudhri, does not disclose wherein the machine learned model is trained using information representative of historical provisioning of user accounts with one or more third-party systems.
However, the claims do not necessarily use the feature of the machine learning model “using information representative of historical provisioning of user accounts with one or more third-party systems” to perform any claimed function. Additionally, the claims do not recite performing the training as part of the steps performed (i.e. the machine is merely trained, e.g. in the past by any entity), nor is the machine learning model part of the claimed system, but merely used with the system (and used only to perform the function of converting as recited in claims 1 and 11). As such, these features do not limit the claimed steps being performed, nor do they limit the structure of a system being claimed. As such, the features of claims 3 and 13 do not carry patentable weight and need not be taught by the prior art to reject the claims. See MPEP §2111.04. Accordingly, the claims are fully rejected for the same reasons as claims 1 and 11 above.

As to claims 4 and 14, the claims are rejected for the same reasons as claims 3 and 13 above. In addition, Sallaka, as previously modified with Choudhri, does not disclose wherein the machine learned model is trained by identifying fields of APIs associated with the historical provisioning of user accounts, by identifying information associated with employees, by identifying information entered into the identified fields, and by determining a correlation between the information associated with employees and the information entered into the identified fields.
However, the claims do not necessarily use the feature of the machine learning model “identifying fields of APIs associated with the historical provisioning of user accounts, by identifying information associated with employees, by identifying information entered into the identified fields, and by determining a correlation between the information associated with employees and the information entered into the identified fields” to perform any claimed function. The claims do not recite performing the training as part of the steps performed (i.e. the machine is merely trained, e.g. in the past by any entity), nor is the machine learning model part of the claimed system, but merely used with the system (and used only to perform the function of converting as recited in claims 1 and 11). As such, the features of claims 4 and 14 do not limit the claimed steps being performed, nor do they limit the structure of a system being claimed. As such, these features do not carry patentable weight and need not be taught by the prior art to reject the claims. See MPEP §2111.04. Accordingly, the claims are fully rejected for the same reasons as claims 3 and 13 above.

As to claims 5 and 15, the claims are rejected for the same reasons as claims 4 and 14 above. In addition, Sallaka, as previously modified with Choudhri, does not disclose determining an information type corresponding to each identified API field and determining a portion of the identified information associated with employees corresponding to the determined information type. 
However, the claimed limitations are interpreted as further defining the training being performed by parent claims 4 and 14. As discussed in claims 4 and 14, the training is not recited as necessarily being performed as part of the claims. For the same rationale, the features of claims 5 and 15 do not carry patentable weight, and are rejected for the same reasons as claims 4 and 14 above. 

As to claims 6 and 16, the claims are rejected for the same reasons as claims 3 and 13 above. In addition, Sallaka, as previously modified with Choudhri, does not disclose wherein the machine learned model is trained to identify one or more information translation operations performed during the historical provisioning.  
However, the claims do not necessarily use the feature of the machine learning model “identify one or more information translation operations performed during the historical provisioning” to perform any claimed function. The claims do not recite performing the training as part of the steps performed (i.e. the machine is merely trained, e.g. in the past by any entity), nor is the machine learning model part of the claimed system, but merely used with the system (and used only to perform the function of converting as recited in claims 1 and 11). As such, the features of claims 6 and 16 do not limit the claimed steps being performed, nor do they limit the structure of a system being claimed. As such, these features do not carry patentable weight and need not be taught by the prior art to reject the claims. See MPEP §2111.04. Accordingly, the claims are fully rejected for the same reasons as claims 3 and 13 above.

As to claims 7 and 17, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Sallaka, as previously modified with Choudhri, discloses wherein the machine learned model is configured to identify a correlation between a portion of the information and one or more fields of the API (Choudhri, [0096]-[0098], E.g. learning input capabilities of a device through the inputs available of the API.).
The reasons and motivations for combining the teachings of Sallaka and Choudhry are the same as previously set forth with respect to claims 1 and 11 above.
Additionally, the claims do not necessarily use the feature of the machine learning model “to identify a correlation between a portion of the information and one or more fields of the API” to perform any claimed function. The claims do not recite performing the training as part of the steps performed (i.e. the machine is merely trained, e.g. in the past by any entity), nor is the machine learning model part of the claimed system, but merely used with the system (and used only to perform the function of converting as recited in claims 1 and 11). As such, the features of claims 7 and 17 do not limit the claimed steps being performed, nor do they limit the structure of a system being claimed. As such, these features do not carry patentable weight and need not be taught by the prior art to reject the claims. See MPEP §2111.04. Accordingly, the claims are fully rejected for the same reasons as claims 1 and 11 above.

As to claims 9 and 19, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Sallaka, as previously modified with Choudhri, discloses wherein the machine learned model is configured to identify additional information associated with the employee needed to provision the user account (Sallaka, [0042]; [0072]; [0073], Validation can identify incorrect or missing information that is then additional information needed. Furthermore, an approver can identify and correct necessary data.), and wherein the central database system is configured to request the identified additional information from the employer ([0073], A manager, i.e. part of the employer, can modify or correct a subset of the requested data. Thus the system can request and correct missing data from the employer.). 
Additionally, the claims do not necessarily use the feature of the machine learning model “to identify additional information associated with the employee needed to provision the user account” to perform any claimed function. The claims do not recite performing the training as part of the steps performed (i.e. the machine is merely trained, e.g. in the past by any entity), nor is the machine learning model part of the claimed system, but merely used with the system (and used only to perform the function of converting as recited in claims 1 and 11). As such, the features of claims 9 and 19 do not limit the claimed steps being performed, nor do they limit the structure of a system being claimed. As such, these features do not carry patentable weight and need not be taught by the prior art to reject the claims. See MPEP §2111.04. Accordingly, the claims are fully rejected for the same reasons as claims 1 and 11 above. 

As to claims 10 and 20, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Sallaka, as previously modified with Choudhri, does not disclose wherein the machine learned model is configured to translate the information before receiving a request from the employee to provision the user account.  
However, the claims do not necessarily use the feature of the machine learning model “to translate the information before receiving a request from the employee to provision the user account” to perform any claimed function. The claims do not recite performing the training as part of the steps performed (i.e. the machine is merely trained, e.g. in the past by any entity), nor is the machine learning model part of the claimed system, but merely used with the system (and used only to perform the function of converting as recited in claims 1 and 11). As such, the features of claims 10 and 20 do not limit the claimed steps being performed, nor do they limit the structure of a system being claimed. As such, these features do not carry patentable weight and need not be taught by the prior art to reject the claims. See MPEP §2111.04. Accordingly, the claims are fully rejected for the same reasons as claims 1 and 11 above.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sallaka and Choudhri as applied above, and further in view of Bonforte (US 2011/0029620 A1).

As to claims 8 and 18, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Sallaka, as previously modified with Choudhri, discloses wherein the machine learned model is configured to identify additional information associated with the employee needed to provision the user account ([0042]; [0072], Validation can identify incorrect or missing information that is then additional information needed.), . 
Sallaka, as previously modified with Choudhri, does not disclose , and wherein the machine learned model accesses the identified additional information from a source external to the central database system.
However, Bonforte discloses a machine learned model is configured to identify additional information associated with the employee needed to provision the user account, and wherein the machine learned model accesses the identified additional information from a source external to the central database system (Figs. 2, 7; [0036]; [0087]; [0093], Missing information for a user profile being provisioned, i.e. a user account, is identified. External resources, such as those associated with step 706, are searched for the missing information. Also, as the profile includes employer information and company role, it is analogous to an employee’s user account.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sallaka, as previously modified with Choudhry, with the teachings of Bonforte by further modifying Sallaka such that the validation operations of Sallaka which include detecting missing information of an employee, further include detecting missing information and searching and obtaining said missing information from other sources like is done by Bonforte. Said artisan would have been motivated to do so in order to better fully automatically provision user accounts in Sallaka by enabling Sallaka to automatically search for and obtain missing information needed (Bonforte, [0080]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barron-Kraus et al. (US 2020/0019637 A1) discloses mapping requests to API fields and translating data in between. Additionally, when requesting data, additional data can be determined to be needed and searched for and retrieved from additional sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/             Primary Examiner, Art Unit 2167